DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 25.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the drawings are not hatched such that it is difficult to determine one piece from the other.  Also, there is no detailed (exploded) drawing of the dynamic metal seal showing a clear look at the metal core surrounded by an external coating.  Also, a U-shaped seal can not even be made out in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the U-shaped seal and the 30 degree angle in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the implied language at the beginning “The main purpose of the invention” and “Figure for the abstract: Figure 1” at the end.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 4, the indefinite term, “in particular” is used such that it is unclear if this is part of the claimed combination or not.  Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Also, in claim 4, it is unclear as to which direction that the lateral bearing surface has a “non-circular” shape.  In claim 8, the term “it” is used and the name of what “it” is is to be used to be definite and clear.  In claim 7, “with an opening facing the upper or lower face of the case, offset by a maximum angle of 30 degrees from the centre line of the case”, the examiner cannot make out an opening in the dynamic metal seal thus cannot see where it is facing or the angle that it is.  Also, the angle should be clearly shown in the drawings as it is also unclear what the centre line of the case even is.  In claim 8, “the disk”, “the valve body”, and “the valve seat” all are not referenced previously thus unclear what the applicant is referring.  Also, “the metal sealing system bearing on a secondary seal crushing it” does not make sense as the secondary seal 10 is separate from the metal sealing system 21 and has nothing to do with each other.  Secondary seal 10 appears to just be a seal for the between the metal case and the disk.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hadley et al. US 2018/0266567.
	Regarding claim 1, Hadley discloses a metal sealing system for a triple eccentricity butterfly valve (intended use to be a triple eccentricity butterfly valve) comprising: 
- a dynamic metal seal 60 and 40, comprising a metal core (60 in [044], “spring steel wire coiling helically as it extends in a toroidal fashion”) surrounded by an external coating (40 in [0042], “The seal 40 is preferably formed from PTFE (poly-tetrafluoroethylene), or some other substance (examples including PEEK (poly-ether-ether-ketone), stainless steel, 
aluminum, or a fluoro elastomer such as FKM or FFKM)”, 
- a metal case 22 with an inclined conical external surface (at 25), comprising a first housing inside which the dynamic metal seal is mounted (in 22 where 60 and 40 are), 
- a metal cover 24 or 24 and 23, attached to the metal case to allow it to close by flush fitting of the upper or lower faces of the metal cover and the metal case, the metal case comprising a second housing (if seen as 24, is the backside of 22 or if seen as 24 and 23, is the inner hole of 22 in which 23 resides) into which the metal cover fits, the dynamic metal seal being located between the metal cover and the surface of the metal case defining the first housing (see Figs. 1-8).
	Regarding claim 2, wherein the metal core is composed of a coil spring with adjacent turns that is closed on itself and that has the shape of a torus when in the rest state (60 in [044], “spring steel wire coiling helically as it extends in a toroidal fashion”).
	Regarding claim 3, wherein the external coating inside which the metal core is inserted, has the shape of a toroidal surface for which the generating circle does not close on itself, when in the rest state (40 does not close on itself, best seen in Figs. 4-5).
	Regarding claim 4, wherein the first housing of the metal case comprises a lateral bearing surface with which the dynamic metal seal is positioned in contact, the lateral bearing surface having a non-circular shape (there is an area between 25 and 48 that is not circular and is rectangular), configured in particular to obtain a variable interference around the periphery of the sealing system.
	Regarding claim 7, wherein the dynamic metal seal is a "U" shaped seal, with an opening facing the upper or lower face of the case, offset by a maximum angle of 30 degrees from the centre line of the case (the metal seal is “U” shaped and cannot be determined what is meant by the rest of the claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 8-10, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley et al. US 2018/0266567 in view of Helfer et al. US 2007/0215834.	
	Regarding claims 4-5, Hadley lacks the first housing of the metal case comprises a lateral bearing surface with which the dynamic metal seal is positioned in contact, the lateral bearing surface having a non-circular shape (there is an area between 25 and 48 that is not circular and is rectangular), configured in particular to obtain a variable interference around the periphery of the sealing system in which the lateral bearing surface is elliptical in shape.  Helfer discloses the lateral bearing surface is elliptical in shape [0042].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the lateral bearing surface of Hadley elliptical in shape as disclosed by Helfer as a matter of simple substitution of shapes of the lateral bearing surface and/or to make the valve of Hadley triple eccentric in order to make the butterfly valve seat with more force to minimize leaking.
	Regarding claim 6, Hadley discloses the dynamic metal seal is circular in shape but lacks that the seal can be radially compressed to take on an elliptical shape.  Helfer discloses the seal can be radially compressed to take on an elliptical shape [0042].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the circular dynamic metal seal of Hadley take on an elliptical shape as disclosed by Helfer as a matter of simple substitution of shapes and/or to make the valve of Hadley triple eccentric in order to make the butterfly valve seat with more force to minimize leaking. 
	Regarding claim 8, Hadley discloses it (assuming it means the metal sealing system of claim 1) is configured to be fitted in the disk 22 or in the valve body 36, of a butterfly valve comprising a valve body 36 defining a conduit 16 and 18, and comprising an inclined conical part 14 forming the valve seat, a valve stem 32 guided in rotation on each side of the conduit, connected to a control rod 32 of the butterfly valve, and a disk 22 rotating simultaneously with the valve stem, the metal sealing system bearing on a secondary seal 14, crushing it to make the seal between the metal sealing system and the disk or the valve body, and of which an external or internal inclined conical section respectively provides the seal with the valve seat or the disk respectively, and said case being in contact with the secondary seal (secondary seal is seen to be 42).  Hadley lacks the butterfly valve being a triple eccentricity butterfly valve.  Helfer discloses the butterfly valve being a triple eccentricity butterfly valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the butterfly valve of Hadley to be a triple eccentricity butterfly valve as disclosed by Helfer as a matter of simple substitution of differently types of butterfly valves and/or to make the butterfly valve seat with more force to minimize leaking.
	Regarding claim 9, Hadley discloses the metal sealing system is configured to be installed in a recess in the disk or in a recess in the valve body (see Figs. 1-8).
	Regarding claim 10, Hadley discloses the metal sealing system is configured to be fitted in the disk, and wherein the metal sealing system and the secondary seal are configured to be compressed axially by a flange, attached to the disk by a network of nuts (Fig. 7, network of nuts 23 and flange is what the nuts are pressing on).
16.	Claim 7, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley et al. US 2018/0266567.
Regarding claim 7, Hadley discloses the dynamic metal seal is a "U" shaped seal but lacks an opening facing the upper or lower face of the case, offset by a maximum angle of 30 degrees from the centre line of the case (as it cannot be determined what is meant by the rest of the claim as it can’t be seen in the drawings).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the “U” shaped seal of Hadley have an opening facing the upper or lower face of the case, offset by a maximum angle of 30 degrees from the centre line of the case as a matter of simple substitution of where the opening faces and at what angle and/or as a matter of obvious design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art discloses similar valves and seals.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921